            Case 2:17-cv-02900-ES-JAD Document 51 Filed 09/12/19 Page 1 of 3 PageID: 460




                                                                                      Gregory J. Skiff, Managing Partner
                                                                                                    gjs@skifflaw.com




                                                                                   September 12, 2019

                             Via CM/ECF and
                             Facsimile (973.645.4549)

                             Honorable Joseph A. Dickson
                             United States District Court
                             District of New Jersey
                             Martin Luther King Building & U.S. Courthouse
                             50 Walnut Street, Court Room MLK 2D
                             Newark, New Jersey 07101

                                            Re:     Marimar Textiles, Inc. v. Jude Connally, et al.
                                                    United States District Court, District of New Jersey
                                                    Civil Action Number 2:17-cv-02900-JLL-JAD

                             Dear Judge Dickson:

                             This Firm represents plaintiff Marimar Textiles, Inc. (“Marimar”) with respect to
                             the above action. I write in furtherance of the conference held before Your Honor
                             on September 6, 2019.

                             By this letter-application, Marimar seeks an Order compelling: (a) defendants Jude
                             Connally, Jude Clothing & Accessories Corporation, Jude Connally E-Commerce
                             Corp., Jude Connally Sarasota LLC and Jude Connally Westfield LLC (collectively,
                             “Defendants”) to produce copies of the illustrator files in .psd format or otherwise
              NJ Office:
                             for all patterns used by Defendants in connection with their business operations
         By Appointment
                             since 2012; (b) Defendants to produce their general ledger(s); (c) Defendants to
    Skiff Law Firm LLC       produce all settlement agreements entered by any or all of them, on the one hand,
        28 Marlin Drive      and Ruth Bachmann, on the other hand; (d) Defendants to certify that they have
    Whippany, NJ 07981       produced all documents concerning Defendants’ dealings with Guangdong Derun
          (T) 201.787.8701   Textile Co., Ltd. (“Derun”); and (d) non-party Proster Fashion Inc. (“Proster”) to
     www.skifflaw.com        comply with the subpoena duly served on January 5, 2018.

              NY Office:     Defendants have objected to the production of illustrator files for all patterns used in
              Of Counsel     their business operations on the bases of relevancy and that such an undertaking
                             would be overly burdensome. This is confusing because Defendants also
  Cermele & Wood LLP         represented to Your Honor last week that Marimar could easily identify all
2 Westchester Park Drive     infringing patterns and/or patterns that are the product of Defendants’
                Suite 110
                             misappropriation of Marimar’s trade secrets by simply reviewing Defendants’
  White Plains, NY 10604
          www.cw.legal
                             website. Obviously, this is untrue. Websites can be and Defendants’ website was in
Case 2:17-cv-02900-ES-JAD Document 51 Filed 09/12/19 Page 2 of 3 PageID: 461
Hon. Joseph Dickson
September 12, 2019
Page 2 of 3


fact changed and modified over time.

Rather than produce all of the illustrator files, Defendants have unilaterally limited their production
to only those patterns identified in the First Amended Complaint (“FAC”). Marimar insists,
however, that all patterns of Defendants must be produced to be cross-referenced with its library of
over 11,000 patterns so Marimar may identify all patterns Defendants have either infringed and/or
misappropriated – not simply those patterns identified in the FAC. As Marimar’s damages are
limited to only those infringing and/or misappropriated patterns, these documents are no doubt
relevant to this action.

Further, Defendants have already conceded the fact that all patterns are relevant because they
represented last week that they produced the sales data for all patterns. Likewise, the images of
those patterns are necessary to determine the extent of the infringement and/or misappropriation.
From various emails already produced by Defendants, it is apparent that they re-named Marimar’s
patterns to further disguise their infringement and/or misappropriation. Accordingly, the images
themselves are the only way Marimar can reasonably identify with certainty the patterns at issue in
this case.

Defendants have also objected on the basis of relevancy to the production of their general
ledger(s), which will show all payments made in connection with their business(es). Marimar has
set forth claims, among others, for copyright infringement and misappropriation of trade secrets.
Defendants motion to dismiss these claims was denied by Chief Judge Jose L. Linares. See Dkt.
No. 20. Thus, Defendants’ self-serving contention that Marimar’s trade secrets are not actually
trade secrets is of no moment. Whether the alleged trade secrets constitute protectable trade
secrets is a material issue in this case and, thus, all documents relevant to that issue are
discoverable. And, the above information in the general ledger(s) is relevant to Marimar’s claims
because it will show the means and methods used by Defendants to infringe Marimar’s
copyrighted patterns and/or misappropriate Marimar’s trade secrets.

Notwithstanding the above, as is alleged in the FAC, Marimar’s trade secrets consist of: (a) the
patterns themselves; (b) information concerning the identity and contact details for Marimar’s
factories; (c) factory pricing; (d) manufacturing capabilities and capacities; (e) Marimar’s style
numbers (between it and the factories); (f) Marimar’s wholesale prices to its customers; (g)
Marimar’s profit margins; (h) Marimar’s pricing structure, print library, specifications, design,
engraving and sale of Marimar’s patterns; and (i) identities of and contact details for Marimar’s
customers. (See FAC ¶16.) These trade secrets were developed and maintained through the
expenditure of considerable time, effort and expense, and they have a substantial competitive value
to Marimar, forming the essential core of Marimar’s business. (See id. ¶17.) Despite Defendants’
self-serving contentions to the contrary, these trade secrets are not generally known and are not
readily ascertainable by proper means from any publicly-available sources, they are directly related
to and are used in Marimar’s business, and they do provide Marimar with a competitive advantage
over those who do not have this information. (See id.) Marimar made and makes reasonable and
diligent efforts to protect and keep secret these trade secrets, including, without limitation, not
permitting access to the information by the general public, instructing employees and consultants
Case 2:17-cv-02900-ES-JAD Document 51 Filed 09/12/19 Page 3 of 3 PageID: 462
Hon. Joseph Dickson
September 12, 2019
Page 3 of 3


not to disclose the information to anyone outside of Marimar, and restricting access by Marimar
employees and consultants to these trade secrets to a need-to-know basis. (See id. ¶18.)

Marimar has the burden of proof to establish how Defendants infringed Marimar’s copyrighted
patterns and misappropriated Marimar’s trade secrets. Although Marimar is aware non-party Ruth
Bachmann unlawfully and improperly copied Marimar’s library of over 11,000 patterns for use by
Defendants when she left the employ of Marimar’s affiliate, Simply Swim LLC, and became an
employee of Defendants, Marimar requires discovery to articulate and identify the extent of
Defendants’ business operations used to create garments and/or apparel bearing Marimar’s
patterns. The general ledger will provide much needed information to identify not only the non-
parties used by Defendants to infringe and/or misappropriate, such as, among others, the fabric
production factory, cut-and-sew factory, freight forwarder, trucker, and factoring company, but also
the extent of such infringement and/or misappropriation – i.e., the volume of fabric produced by
Defendants bearing Marimar’s patterns without Marimar’s permission or authorization and without
properly compensating Marimar for the use of such patterns (as Defendants had done prior to
2012). Accordingly, the general ledger(s) are relevant to issues of liability and damages.

Marimar duly served non-party Proster with a Subpoena to Testify at a Deposition in a Civil Action
(the “Subpoena”) on January 5, 2018 and it failed and refused to respond. A true and correct copy
of the Subpoena along with proof of service is annexed hereto. Marimar’s principal, on or about
February 2018, approached Proster to inquire as to its response to the Subpoena, and it failed and
refused to respond. By letter dated January 17, 2019, the undersigned urged Proster’s compliance
with the Subpoena, to no avail. A true and correct copy of the January 17 letter is annexed hereto.

Based on the foregoing, Marimar respectfully requests that Your Honor enter an Order,
compelling: (a) Defendants to produce copies of the illustrator files in .psd format or otherwise for
all patterns used by Defendants in connection with their business operations since 2012; (b)
Defendants to produce their general ledger(s); (c) Defendants to produce all settlement agreements
entered by any or all of them, on the one hand, and Ruth Bachmann, on the other hand; (d)
Defendants to certify that they have produced all documents concerning Defendants’ dealings with
Derun; and (d) non-party Proster to comply with the subpoena duly served on January 5, 2018.

Thank you for your time and consideration of this matter.

                                                                    Respectfully,

                                                                    SKIFF LAW FIRM LLC



                                                                    Gregory J. Skiff

cc:    Marc Haefner, Esq. (via CM/ECF)
